331 S.W.3d 736 (2011)
Wilbert HUNTER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94588.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
Mark A. Grothoff, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Wilbert Hunter, alleging he received ineffective assistance from Appellate Counsel, appeals from the motion court's Findings of Fact, Conclusions of Law, and Order denying his Amended Motion to Vacate, Set Aside or Correct Sentence and Judgment following an evidentiary hearing on his convictions for burglary in the second degree and stealing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have *737 been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).